The petition is for certiorari under the Workmen's Compensation Act (Acts 1919, p. 206 et seq.).
We adhere to the principle declared in Ex parte Majestic Coal Co., 208 Ala. 86, 93 So. 728; Ex parte L.  N. R. Co., 208 Ala. 216,94 So. 289, and Ex parte Taylor. 104 So. 527,1 that the compensation law should be liberally construed in furtherance of the humanitarian purposes leading to its enactment; and that pleading under the act was not intended to be "cast in the technical precision of the common law, or tested by the refined objections of hypercriticism." Ex parte Coleman, 211 Ala. 248, 100 So. 114. The complaint as amended was a sufficient compliance with section 28, p. 227, of the act as to statement of the nature and extent of the injury. The second amendment by interlineation went to the proximate result of the injury and the resulting compensation under the statute. The objection made on the trial was not sufficient to call attention to the fact that as amended it was not reverified.
The objection as to notice is not tenable. It is recited in the finding of fact that there was no controversy as to the notice to the employer. If there was such failure as to bring this case within the rule of Ex parte Harper, 210 Ala. 134,97 So. 140, it should have been challenged on the trial. The provision for notice may be waived, or the circumstances may be such as that it is not required. State ex rel. Crookston Lbr. Co. v. District Court, 132 Minn. 251, 156 N.W. 278; Ex parte Mt. Carmel Coal Co., 209 Ala. 519, 96 So. 626; Ex parte Stith Coal Co., ante, p. 399, 104 So. 756.
The effect of certiorari, and of an appeal on bill of exceptions, is different. Ex parte Big Four Coal Min. Co. (Ala. Sup.) 104 So. 764;2 Woodward Iron Co. v. Bradford, 206 Ala. 447,90 So. 803. There is no office for a bill of exceptions in the instant matter (Ex parte Paramount Coal Co. [Ala. Sup.]104 So. 753;3 Ex parte L.  N. R. Co., 208 Ala. 216,94 So. 289; Ex parte Jagger Coal Co., 211 Ala. 11, 99 So. 99; Ex parte Mt. Carmel Coal Co., 209 Ala. 519, 96 So. 626); and it is not adverted to. The trial judge is to be commended for setting out the evidence as he did. The finding of fact by the court as exhibited is in compliance with the statute. There is some evidence set out which supports the finding as required by the statute and the construction thereof by this court. Ex parte Dry Dock  Shipbuilding Co. (Ala. Sup.) 104 So. 251.4 This is all that is required under the statute, the purpose of its enactment, and provisions for review. Ex parte Dry Dock 
Shipbuilding Co. (Ala. Sup.) 104 So. 251;4 Ex parte Sloss-Sheffield S.  I. Co. (Greek's Case) 207 Ala. 219,92 So. 458; Woodward Iron Co. v. Bradford, 206 Ala. 448, 90 So. 803; Ex parte Smith Lbr. Co., 206 Ala. 485, 90 So. 807.
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 Ante, p. 282.
2 Ante, p. 305.
3 Ante, p. 281.
4 Ante, p. 88. *Page 607